Citation Nr: 1701480	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  09-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for liver cancer, to include as secondary to service-connected posttraumatic stress disorder (PTSD), based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for lung cancer, to include as secondary to service-connected PTSD, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from March 1965 to April 1968.  The Veteran died in August 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the claims-file currently resides with the RO in Los Angeles (and the Los Angeles RO issued the June 2013 statement of the case to the appellant).

The appellant appeared and testified at a Board videoconference hearing held before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing has been associated with the claims-file.

The Veteran filed claims of entitlement to service connection for liver cancer and for lung cancer in February 2009.  The Veteran passed away (in August 2011) while those claims were pending, prior to the issuance of a decision.  In August 2011, the appellant filed a form that raised claims for accrued benefits as well as a request to substitute for the Veteran as the claimant in his VA claims pending at the time of his death.  The RO proceeded to adjudicate the service connection / accrued benefits issues with the November 2011 rating decision denying those claims, and the current appeal followed.

This appeal was previously before the Board; a March 2016 Board decision resolved two other issues that were in appellate status at the time, while remanding the service connection claims that remain in appellate status.  In preparation for issuing the March 2016 decision, the Board administratively transferred the case to the RO (in accordance with its policy) so that the RO might make the appropriate substitution determination in the first instance.  In February 2016, the RO provided notice to the appellant that the request for substitution was granted.  Accordingly, the Veteran's spouse is now substituted for the Veteran for the claims listed on the title page of this decision.

The Board observes that the November 2011 RO rating decision awarded service connection for diabetes mellitus, type II, for accrued benefits purposes.  During the October 2015 Board hearing, the appellant stated that she was satisfied with that award as a full grant of the benefit sought with respect to the diabetes compensation claim.  That matter is no longer pending (and was not included in the substitution determination).

Finally, as discussed during the appellant's October 2015 Board hearing, the claims-file contains some indication that the appellant has sought to establish entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 in connection with the cause of the Veteran's death.  A March 2015 internal RO memorandum in the claims-file notes that the RO considered that "[t]he VA Form 9 received from the widow on 7/31/13 indicates that the veteran's death was related to treatment he received at the West LA VAMC," and an undated template/draft of a letter addressed to the appellant (filed as having been added to the claims-file in March 2015) suggests that the RO may have issued correspondence to the appellant recognizing "your claim [for] Dependency and Indemnity Compensation under 38 U.S.C. 1151 (death related to medication prescribed by VHA)."  The appellant was given an opportunity to clarify her intentions with regards to the potential claim during her October 2015 Board hearing; the appellant indicated that the RO had recently "denied it," as she had been notified by receipt of "a paper."  When the appellant was asked if she was "saying you received a decision from VA about that," the appellant responded "[y]es."  However, there remains no documentation in the claims-file of the issuance of any decision on the matter.  Notably, during the October 2015 Board hearing, the appellant made a remark that suggested that she wanted to pursue the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1151 if it were not considered to have been already resolved.  The Board observes that the appellant has already been awarded entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 in a November 2011 RO rating decision.  However, to ensure every possible consideration of the appellant's claims, the Board finds it is appropriate to refer the matter of DIC under the provisions of 38 U.S.C.A. § 1151 to the Agency of Original Jurisdiction (AOJ) for any appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran is not shown to have had primary lung cancer (distinguished from metastases of liver cancer in the lungs) diagnosed during the pendency of the claim seeking service connection for such disability.

2.  The competent medical evidence of record reflects that the most likely etiology of the Veteran's liver cancer featured the Veteran's IV drug use and alcohol abuse as causes; the competent evidence of record reflects that the Veteran's IV drug use and alcohol abuse were manifestations of his service-connected PTSD.



CONCLUSIONS OF LAW

1.  Service connection for lung cancer is not warranted.  38 U.S.C.A. § 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  Service connection for liver cancer is warranted.  38 U.S.C.A. § 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims on appeal addressed herein, VA has satisfied all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the appellant's October 2015 Board videoconference hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Analysis

The appellant seeks to establish that the Veteran was entitled to service connection for lung cancer and for liver cancer.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus or causal relationship between the claimed disability and the disease, injury, or event in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection is also warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability for which service connection is sought was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Certain chronic diseases (to include lung cancer) may be service connected as due to exposure to herbicides if manifested in a Veteran who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Lung Cancer

The key question in the matter of determining whether service connection is warranted for lung cancer in this case is whether the Veteran was ever medically diagnosed with lung cancer.

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The record clearly establishes, and VA has already recognized (in the November 2011 RO rating decision granting service connection for diabetes mellitus type II) that the Veteran is presumed to have been exposed to tactical herbicide agents during his military service in Vietnam.  Thus, if the Veteran had lung cancer he may have been entitled to presumptive service connection for the lung cancer.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

However, the problem in this case is that the evidence of record does not indicate that the Veteran had a medical diagnosis of lung cancer.  To be clear, the medical evidence of record does indicate that at the end of the Veteran's life he suffered from cancer involving lesions in his lung tissue, but the medical evidence indicates that the Veteran's diagnosed cancer was liver cancer (hepatocellular carcinoma) that metastasized to his lungs.  This is distinguished from a separate diagnosis of primary lung cancer.  (Notably, however, the Board finds that service connection is warranted for the diagnosed liver cancer, as discussed in detail further below.)

The pertinent medical treatment reports of record show that the Veteran developed medically observed lesions in his lung tissue during the course of his well-documented treatment for liver cancer, but the medical evidence does not present any indication of a confirmed diagnosis of lung cancer (as distinguished from metastases of liver cancer to the lungs).  For instance, a February 2010 private treatment report notes a "new pulmonary nodule in the left upper lobe, suspicious for metastasis."  A March 2011 private diagnostic imaging report notes a "CLINICAL INDICATION" of "Lung carcinoma," but the medical impression from the study notes "a few small pulmonary nodules" without ultimately making a diagnosis of a new primary lung cancer.  The Veteran's treatment records do not make the matter of determining the medically correct diagnosis of the lesions sufficiently clear to the Board's lay sensibilities.  Accordingly, the Board must rely upon a competent medical opinion developed in this case to interpret the available medical documentation and make an informed determination on this matter.

The question of whether the presence of cancer in the Veteran's lungs represented lung cancer as a primary diagnosis or, rather, metastases of the Veteran's liver cancer, has been directly addressed by a VA medical expert in an April 2016 medical opinion of record.  The April 2016 VA medical opinion is informed by review of the claims-file, including the Veteran's documented medical history and treatment/evaluation records.  With regard to the question of whether the Veteran had primary lung cancer, the VA medical expert concluded that "IT IS LESS LIKELY THAN NOT that the Veteran had primary lung cancer."  In this regard, the VA medical expert explained that the Veteran had multiple lung nodules on CT scan in July 2011, and that this indicates a very high likelihood of metastatic disease rather than new primary malignancy.  The VA medical expert explained that a new primary malignancy would typically not present with multiple lesions.  The VA medical expert further noted that the Veteran's oncologist was treating him for metastatic hepatocellular cancer and not a new primary lung cancer.  The VA medical expert further explains that it is common for hepatocellular cancer to metastasize to the lung and present as multiple lung nodules, citing an article from the National Institute of Health.

The April 2016 VA medical opinion is probative evidence on the key question in this analysis.  The author is a VA medical doctor competent to provide such a diagnostic analysis, informed by the Veteran's documented medical history and evaluations, with a sufficient explanation of the basis and rationale for the conclusion that cites pertinent details of the medical history and applicable medical principles.  Because the April 2016 VA medical opinion is not contradicted by any other medical opinion or determination of record, the Board finds that the April 2016 VA medical opinion is persuasive on this matter.

Based on the foregoing, the most probative evidence establishes the Veteran did not have lung cancer, but instead had liver cancer with metastases to lung tissue.  The Veteran's documented medical history includes no record or report of a confirmed diagnosis of primary lung cancer at any time.  The VA examiner (citing to supporting factual data) specifically stated that it was unlikely that the Veteran had lung cancer.

The Board is cognizant that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time support a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, none of the three Jandreau criteria apply in this case.  Cancers generally require specialized medical testing to diagnose.  The Veteran and the appellant have not shown that either has been qualified through specialized education, training, or experience to make such a diagnosis.  No competent medical evidence in this case supports the assertion that the Veteran had primary lung cancer in this case.  The diagnosis of a particular primary cancer (as distinguished from metastases of a cancer from a different primary source) is a complex medical question; it is established based on diagnostic studies and significant medical training and expertise beyond the knowledge, experience, and sensibilities of the general population.  The Veteran and the appellant have not otherwise cited to any supporting factual data, medical opinion, or literature to support finding a diagnosis of primary lung cancer in this case.

As the Veteran is not shown to have had, at any time during the pendency of this claim, lung cancer, he and the appellant have not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, service connection for lung cancer is not warranted, and the appeal in this matter must be denied.  Gilbert, 1 Vet. App. at 56.
Liver Cancer

The Veteran was diagnosed with liver cancer (hepatocellular carcinoma) during his lifetime, and the disease clearly persisted during the pendency of this claim and to the time of the Veteran's death.  The Veteran and the appellant have contended that the liver cancer was caused by the Veteran's military service or, alternatively, caused by the medical treatment of his service-connected psychiatric disability.  The Veteran was service-connected for PTSD during his lifetime.  (Entitlement to service-connection for diabetes mellitus type II has also been established following his death.)

As explained below, the Board finds that the evidence indicates that the Veteran's liver cancer is attributable to the Veteran's history of intravenous (IV) drug use (leading to hepatitis C infection) and alcohol abuse (leading to further liver disease contributing to liver cancer) which are themselves attributable to the Veteran's service-connected PTSD pathology.  Resolving reasonable doubt in the appellant's favor, the Board finds that service connection for liver cancer in warranted in this case.

A July 2011 letter of record from a VA oncologist states that the Veteran had "been under our care for his diagnosis of liver cancer since October 2008."  The Veteran and the appellant have not contended that liver cancer manifested significantly prior to October 2008.

An April 2016 VA medical opinion / report is now of record.  The April 2016 report shows that the examiner reviewed the available records in the claims-file and found that the existing medical evidence provided sufficient information to enable the expert to answer the pertinent questions.

The VA medical expert directed attention to specific pertinent content of the Veteran's medical records.  The VA medical expert noted that the Veteran was diagnosed with hepatocellular carcinoma (HCC) metastatic to the lung, specifically citing a March 2011 VA oncology note on this point.  The VA medical expert explained that "[t]he cause of his HCC was chronic infection with hepatitis C virus with resultant cirrhosis," and pointed to a May 2011 VA Liver Clinic report.  Furthermore, the VA medical expert explained that "[t]he most likely cause of his HCV [hepatitis C] infection was a history of IV drug use," citing an August 2007 VA Liver Clinic note in addition to citing VA documentation of the Veteran's VA mental health treatment notes.  The VA medical expert found that "the most likely cause of progression to cirrhosis / HCC was alcohol use."

The April 2016 VA expert medical opinion goes on to provide specific answers to each medical question raised in connection with this case, concluding that the Veteran's liver cancer was unlikely to have been caused or aggravated by his military service (including exposure to tactical herbicide agents) nor the medications prescribed in treatment of his service-connected PTSD.  However, significantly, the Board observes that a careful reading of the April 2016 VA expert medical opinion's detailed explanation raises a new pertinent theory of entitlement to service connection for liver cancer in the context of this Veteran's particular history.  The April 2016 VA medical opinion persuasively explains that the Veteran's history presents an identifiable and most probable etiology for his liver cancer (HCC): "[t]he cause of his HCC was chronic infection with hepatitis C virus with resultant cirrhosis," "[t]he most likely cause of his HCV [hepatitis C] infection was a history of IV drug use," and "the most likely cause of progression to cirrhosis / HCC was alcohol use."  It is clear that the Veteran's history of IV drug use and alcohol abuse are central to this identification of the "most likely" etiology of the Veteran's liver cancer.

The likely significance of IV drug use and alcohol abuse in the causation of the Veteran's liver cancer is made clear in the VA expert's explanation of multiple answers in the April 2016 report, persuasively presented with supporting citations.  This is important because, as explained further below, evidence in the Veteran's medical treatment records reasonably indicates that the Veteran experienced difficulties with drug and alcohol addiction that were attributed by mental health professionals to his efforts to cope with his service-connected PTSD symptomatology.

The role of the IV drug and alcohol abuse in the causation of the Veteran's liver cancer is explained by the April 2016 VA examiner multiple times, including as follows:

The Veteran's liver cancer was related to his Hepatitis C infection[,] itself related to IV drug and alcohol use.  HCV with cirrhosis is highly associated with liver cancer and IV drug use is among the highest risk factors for contraction of HCV.  Alcohol use in the setting of chronic HCV infection significantly increases risk for developing cirrhosis as well as HCC.  Other potential causes of his HCC would be purely speculative.

The April 2016 VA medical opinion later offers another clear assertion of the "primary" significance of the Veteran's IV drug use and alcohol abuse to causing the Veteran's liver cancer, as follows:

The Veteran's drug and alcohol use were the primary factors in his contraction of HCV (IV drug exposure to HCV) and its progression to cirrhosis (alcohol abuse) and HCC [hepatocellular carcinoma / liver cancer).  Again, attributing the Veteran's HCC to other causes, rather than his known risk factors, cannot be done without resorting to conjecture.

The Board is persuaded by the April 2016 VA medical opinion's explanation that the "most likely" and "primary" cause of the Veteran's liver cancer featured his IV drug use and alcohol abuse.  Very significantly, then, the Board notes that the Veteran's documented mental health treatment history reasonably indicates that the IV drug use and alcohol abuse were associated with the Veteran's service-connected PTSD pathology.

In this regard, although the award of service connection for the Veteran's PTSD did not expressly include substance abuse or alcohol abuse in the characterization of the service-connected diagnostic entity, the April 2002 RO rating decision that granted service connection for PTSD recognized "Dr. Fik's assessment dated February 4, 2002 outlin[ing] the Veteran's symptomatology based on a diagnosis of PTSD with depression and substance abuse."  Information from the Veteran's VA mental health providers repeatedly indicates that the Veteran's problems with drug and alcohol use were associated with his service-connected PTSD pathology.  A February 2009 VA mental health report's discussion of his in-service PTSD stressor states that "[f]or a long time he used alcohol & drugs to block this and other memories."  This characterization is also presented in VA treatment reports from other dates.

Furthermore, earlier psychiatric treatment reports are even more clear and direct on the point, including a February 2002 statement from the Veteran's VA psychiatrist that presents the medical opinion that the "depression & substance abuse are additional manifestations of his PTSD & not separate diagnostic problems."  A substantially identical statement is presented in a March 2000 treatment record entry.  An April 2000 entry describes that the Veteran would "numb [his] feelings w/ drugs."  An April 2002 letter from the Veteran's VA psychiatrist described that the Veteran's PTSD symptoms caused him to "cope[] with his problems through substance use which led to an addiction."

The Board is persuaded that the medical evidence of record reasonably indicates that the Veteran's IV drug use and alcohol abuse are "additional manifestations of his PTSD & not separate diagnostic problems" (as described by the Veteran's VA psychiatrist in March 2000 and February 2002).  Combining this finding with the Board's earlier finding that the Veteran's liver cancer is medically attributable to an etiology featuring the IV drug use and alcohol abuse, a significant causal chain is established: the Veteran's liver cancer is reasonably attributable to his service-connected PTSD pathology.  As the Board finds that the evidence of record reasonably establishes a causal link between the Veteran's service-connected PTSD and his diagnosed liver cancer, the requirements for service connection for liver cancer as secondary to PTSD have been satisfied.

In giving the benefit of the doubt to the Veteran and the substituted appellant in this case, the Board finds that service connection for liver cancer is warranted.  U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for lung cancer is denied.

Entitlement to service connection for liver cancer is granted.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


